                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

BOBBY LEE MARABLE,                          )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 18-1057-JDT-cgc
                                            )
GIBSON COUNTY CORRECTIONAL                  )
COMPLEX, ET AL.,                            )
                                            )
      Defendants.                           )


           ORDER GRANTING MOTION TO SUPPLEMENT PLEADINGS
                    AND TO DEMAND A JURY TRIAL


       The pro se prisoner Plaintiff, Bobby Lee Marable, filed this civil complaint

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) The Court granted leave to proceed in forma

pauperis and assessed the filing fee pursuant to 28 U.S.C. § 1915(a)-(b). (ECF No. 4.) The

case is currently undergoing screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.

      Marable originally sued only the Gibson County Correctional Complex in Trenton,

Tennessee. He subsequently filed a motion to supplement the pleadings and to demand a

jury. (ECF No. 5.) Marable’s motion to supplement is actually a motion to amend in order

to name some of the individuals referenced in the complaint as additional Defendants.

Pursuant to Federal Rule of Civil Procedure 15(a)(1), a party is entitled to amend a

complaint once as a matter of course. Therefore, the motion to amend is GRANTED. The

Clerk shall add the following persons as Defendants: Lieutenant Nick Milan, Lieutenant
First Name Unknown (FNU) Kelly, Lieutenant Christine (Christy) Combs, Twila Claybon,

Dakota Hicks, and FNU Jordan.

      Marable’s motion also includes a demand for a jury, which was not made in the

original complaint. Pursuant to Federal Rule of Civil Procedure 38(b)(1), a jury demand

must be made within fourteen days after service of the last pleading. As no Defendant has

yet been served in this case, no responsive pleadings have been filed. Therefore, Marable’s

request is timely. Accordingly, the motion to demand a jury trial also is GRANTED.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            2
